Case o-Lo-Q6002-reg VOC bo Filed léicesfiiy

McCalla Raymer Leibert Pierce, LLC
420 Lexington Avenue Suite 840

New York, NY 10170

Charles H. Jeanfreau

Telephone: 347-286-7409

Email: Charles.jeanfreau @ mccalla.com

entered Lé/2of/l1y9 Loi Loi0s

Attorneys for Nationstar Mortgage, LLC, as Servicing Agent for Wells Fargo Bank, National
Association as Trustee for Securitized Asset Backed Receivables LLC Trust 2005-FR-4 Mortgage

Pass-Through Certificates, Series 2005-FR4

UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

In re Michael] Kramer a/k/a Michael B.
Kramer, and Margaret E. Kramer a/k/a
Margaret Cohen a/k/a Margaret Mills

Case No. 17-70741-reg

Chapter 7

 

R. Kenneth Barnard, as Chapter 7 Trustee of
the Estates of Michael Kramer Kramer a/k/a
Michael B. Kramer, and Margaret E, Kramer
a/k/a Margaret Cohen a/k/a Margaret Mills,

Plaintiff
Versus

Nationstar Mortgage, LLC, as Servicing
Agent for Wells Fargo Bank, National
Association as Trustee for Securitized Asset
Backed Receivables LLC Trust 2005-FR-4,
John Doe “1” through “100” and Other Joe
Doe Entities “1” through “100”

Defendants

 

 

Adv. Proc. No. 18-08002-reg

 

APPELLANT’S STATEMENT OF ISSUES TO BE PRESENTED AND
DESIGNATION OF ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

 
Case o-Lo-Q6002-reg VOCoo Filedldfcoily Entered t2/2s/ly Loi Loo

Pursuant to Rule 8009 of the Federal Rules of Bankruptcy Procedure and Rule 8009-1 of
the Local Rules of the United States Bankruptcy Court for the Eastern District of New York,
Nationstar Mortgage, LLC, as Servicing Agent for Wells Fargo Bank, National Association as
Trustee for Securitized Asset Backed Receivables LLC Trust 2005-FR-4 (“Appellant’’)
respectfully submits this statement of the issues to be presented and designation of the items to
be included in the record on appeal with respect to the appeal from the November 27, 2019
Judgement and Order [Docket No. 55, filed and entered on November 27, 2019] before the
United States District Court for the Eastern District of New York at Case No. 19-CV-06989-

RRM.

STATEMENT OF ISSUES TO BE PRESENTED UPON APPEAL

1. Whether the Bankruptcy Court erred in finding that the statute of limitations on
enforcement of the note executed by Michael B. Kramer and Margaret E. Kramer a/k/a Margaret
Cohen a/k/a Margaret Mills in favor of Fremont Investment and Loan on March 11, 2005 (the
“2005 Note”) began to run on September 7, 2006.

2. Whether the Bankruptcy Court erred in finding that Wells Fargo had standing to
commence a foreclosure action against the Debtors in The Supreme Court of the State of New
York, Suffolk County on October 16, 2006 (the “2006 Foreclosure Action”).

3. Whether the Bankruptcy Court erred in finding that the stipulation executed by
Wells Fargo and the Debtors on October 2, 2012 (the “2012 Stipulation of Discontinuance”)
revoked or otherwise nullified any prior acceleration of the 2005 Note.

4. Whether the Bankruptcy Court erred in determining that cases decided
subsequently to Federal Nat’! Mortg. Ass’n v. Mebane, 618 N.Y.S.2d (2"" Dep’t 1994) could be

considered in determining whether Wells Fargo had revoked any acceleration of the 2005 Note.
Case o-Lo-Q6002-reg VOCoo Filedl¢dfcoly Entered t2/2s/ly Loi Loo

3. Whether the Bankruptcy Court erred in determining that the Debtor had not
waived the right to assert a statute of limitations defense and that the Chapter 7 Trustee was

entitled to assert that defense.
DESIGNATION OF RECORD ON APPEAL

Appellant designates the following items for inclusion in the record on appeal. Each
designated item shall also include any and all exhibits and documents annexed to and referenced

within such items.

1. All docket entries (currently ECF Docket Nos. 1- 66) maintained by the bankruptcy

clerk in Adversary Proceeding No. 8-18-08002-reg.

Dated: December 23, 2019

McCalla R iberf Pierce ALLC

By: ¥—
Charles H. Jeanfregu, Esq.

420 Lexington Avénue, Site 840

New York, New York 19170

Counsel for Nationstar Mortgage, LLC, as
Servicing Agent for Wells Fargo Bank,
National Association as Trustee for Securitized
Asset Backed Receivables LLC Trust 2005-FR-
4 Mortgage Pass-Through Certificates, Series
2005-FR4.

 

 
  
